Citation Nr: 1211491	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral elbow disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1974 to December 1979, September 2001 to September 2002, and December 2008 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on December 15, 2008.  A transcript of the hearing is associated with the claims file.  

The record shows that the Veteran's private representative submitted a motion to withdrew representation from the case in October 2011.  The motion was granted based on good cause.  The Veteran was notified of the withdrawal and appointed the American Legion as his representative.  See VA Form 21-22.  The American Legion prepared a Written Brief Presentation and, therefore, the American Legion is appropriately listed as the representative on the title page of this decision.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Reasons for Remand: To obtain complete service treatment records and provide VA examinations.   
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the record shows that the Veteran has served on several periods of active duty.  Most recently, the Veteran served on active duty from December 2008 to March 2009.  The Veteran is also in the Air Force Reserve.  The claims file includes service treatment records from all of the Veteran's Reserve duty and his other periods of active duty from December 1974 to December 1979 and September 2001 to September 2002.  During the pendency of the appeal, the RO requested records directly from the Veteran's Reserve unit.  The records were received in March 2009.  However, there are no records with respect to the Veteran's period of active duty from December 2008 to March 2009.  The M21-1MR manual, Part IV, Subpart iii, 2.A.4.h., specific to the Air Force, instructs the RO to request service treatment records from the Veteran's unit when the Veteran is assigned to a specific reserve/guard unit and the DD Form 214 shows a reserve obligation date.  The Veteran's DD Form 214 does reveal a reserve obligation date but it is unclear as to whether the Veteran was assigned to a specific reserve/guard unit in March 2009 when his records were requested.  The M21-1MR manual shows that records are also maintained at the Air Reserve Personnel Center (address code 21) when the DD Form 214 shows a reserve obligation date and the Veteran is inactive or has not yet been assigned to a unit.  As the service treatment records from December 2008 to March 2009 are not included in the claims file, the Board finds that VA must make additional efforts to locate these records by submitting another request to the Veteran's Reserves unit and to contact the Air Reserve Personnel Center (address code 21).  See 38 U.S.C.A. § 5103A(b).

The Veteran has contended that he has a bilateral knee disorder related to his period of active duty.  The Board notes that the Veteran is competent to attest to the pain that he has experienced in his knees since active duty.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the December 2002 private treatment record, dated three months after the Veteran's separation from active duty, shows that the Veteran reported experiencing bilateral knee pain beginning during active duty.  The October 2004 letter also shows that the Veteran's private physician noted that the Veteran's joint pain began during active duty.  However, Dr. E.T. did not provide a diagnosis for the Veteran's bilateral knee disorder and did not cite to any records during the Veteran's period of active duty.  The Veteran was afforded a VA examination in July 2009; however, the VA examiner did not express an opinion regarding the etiology of any existing bilateral knee disorder.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.       § 3.159(c)(4) (2011).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination with a medical opinion is required.  Although the service treatment records do not reflect any notations or documentation related to the Veteran's knees, the post-service treatment records show complaints of knee pain mere months after separation from service and the Veteran is competent to attest to experiencing pain since active duty.   In light of the above, the Board must remand this matter to afford the Veteran a VA examination prior to adjudicating the claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

In addition, the Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a bilateral elbow disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The current medical evidence of record shows that the Veteran has a current disability.  The July 2009 VA examination report includes a diagnosis of lateral epicondylitis of the right elbow.  The board notes that the Veteran was not provided a diagnosis with respect to the left elbow, however, the record does reveal a past diagnosis of bursitis.  The Board recognizes that the service treatment records are absent for any complaints or notations related to the elbows.  However, as noted above, the Veteran has testified and explained that he experienced joint pain since his period of active duty.  The Veteran is competent to attest to his bilateral elbow pain since active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, a December 2002 private treatment record, three months after the Veteran's separation from active duty, shows that the Veteran reported experiencing joint pain since being reinstated into active duty.  In addition, the October 2004 letter noted that the Veteran's disorder existed during active duty.  However, Dr. E.T. did not provide a diagnosis for the Veteran's elbow disorders and did not cite to any service treatment records.   Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board must remand this matter to obtain a VA examination prior to adjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), Colvin v. Derwinski, 1 Vet. App. at 175.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records with respect to the Veteran's period of active duty from December 2008 to March 2009 from the Veteran's unit.  If no records are received, please request records from the Air Reserve Personnel Center (address code 21).

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his service treatment records, as well as any further action to be taken.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's active duty.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral elbow disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current elbow disorders with respect to the Veteran's reported symptoms.  The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's active duty.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to any active duty as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


